EXHIBIT 10.1

 

CHROMA TRANSITION AGREEMENT

 

THIS CHROMA TRANSITION AGREEMENT (this “Agreement”), dated as of the 8th day of
November, 2004, among Collins & Aikman Floorcoverings, Inc., a Delaware
corporation (“C&A”), as guarantor of the obligations of Monterey Carpets, Inc.,
a California corporation and a wholly-owned subsidiary of C&A (“Monterey
Carpets”), Monterey Carpets, Monterey Color Systems, Inc., a California
corporation and a wholly-owned subsidiary of Monterey Carpets (“MSCI”), Chroma
Technologies, Inc., a California corporation (“CTI”), and a wholly-owned
subsidiary of The Dixie Group, Inc., a Tennessee corporation (“Dixie”), Dixie,
as guarantor of the obligations of CTI, and Chroma Systems Partners, a
California general partnership (“Chroma”).

 

W I T N E S S E T H :

 

WHEREAS, MCSI holds a one-third general partnership interest in Chroma; and

 

WHEREAS, CTI holds a one-third general partnership interest in Chroma; and

 

WHEREAS, Chroma Holdings, LLC, a California limited liability company (“Chroma
Holdings”) holds a one-third general partnership interest in Chroma; and

 

WHEREAS, Chroma holds all of the membership interests in Chroma Holdings; and

 

WHEREAS, CTI, MCSI and Chroma Holdings are the sole general partners in Chroma;
and

 

WHEREAS, Monterey Carpets is a party to that certain “Monterey Dyeing and
Finishing Agreement” dated as of February 11, 1993, by and between Monterey
Carpets and Chroma (the “Dyeing and Finishing Agreement”); and

 

WHEREAS, Monterey Carpets has notified Chroma of its intention to terminate the
Dyeing and Finishing Agreement effective August 9, 2005, and to immediately
begin to reduce the amount of dyeing and finishing services of Chroma utilized
by Monterey Carpets; and

 

WHEREAS, MCSI has offered to sell its general partnership interest in Chroma to
Chroma, in accordance with the terms of the Dyeing and Finishing Agreement and
the Chroma Partnership Agreement dated as of December 17, 1992; and

 

WHEREAS, the Chroma Partnership Agreement and the Dyeing and Finishing Agreement
provide that, on early termination of the Dyeing and Finishing Agreement, Chroma
shall have the right and option to purchase the Partnership Interest for the sum
of $1.00; and

 

WHEREAS, Monterey Carpets and CTI desire to provide for an orderly termination
of the dyeing and finishing services heretofore provided to Monterey Carpets by
Chroma, and to minimize the disruption and expense to Chroma and Dixie caused by
such termination; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Chroma desires to acquire MCSI’s one-third partnership interest in
Chroma on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms and subject to the conditions
hereinafter set forth, the parties do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. The following capitalized terms used herein and in the
agreements and other documents collateral hereto which incorporate the terms set
forth below by reference shall have the meanings set forth opposite such term
below:

 

“C&A” has the meaning set forth in the preamble.

 

“Chroma” has the meaning set forth in the preamble.

 

“Closing” has the meaning set forth in Section 10.1.

 

“Closing Date” has the meaning set forth in Section 10.1.

 

“Chroma Holdings” has the meaning set forth in the recitals.

 

“Chroma Partnership Agreement” means the Partnership Agreement of Chroma
currently in effect.

 

“CTI” has the meaning set forth in the recitals.

 

“CTI Obligations” has the meaning set forth in Election 13.2.

 

“Discounted Partnership Pricing” has the meaning set forth in Section 7.3.

 

“Dixie” has the meaning set forth in the preamble.

 

“Dyeing and Finishing Agreement” has the meaning set forth in the recitals.

 

“Effective Time” means 1:00 p.m. Eastern Standard Time on the Closing Date.

 

“Enron” has the meaning set forth in Section 6.4,

 

“Enron Claim” has the meaning set forth in Section 6.4.

 

2



--------------------------------------------------------------------------------

“Fabrica” means Fabrica International, Inc., a California corporation and a
wholly-owned subsidiary of Dixie.

 

“Losses” has the meaning set forth in Section 12.1.

 

“MCSI” has the meaning set forth in the recitals.

 

“Monterey Carpets” has the meaning set forth in the preamble.

 

“Monterey Carpets Obligations” has the meaning set forth in Section 13.1.

 

“Partnership Agreement” has the meaning set forth in the recitals.

 

“Partnership Interest” means the one-third interest in Chroma held by MCSI.

 

“Pre-Closing Partnership Obligations” has the meaning set forth in Section 2.2.

 

“Skein Dyeing Associates” has the meaning set forth in Section 7.2.

 

“Skein Dyeing Equipment” has the meaning set forth in Section 7.3.

 

“Transition Period” has the meaning set forth in Section 7.8.

 

“WARN Act” has the meaning set forth in Secticn 7.3.

 

ARTICLE II

 

SALE OF PARTNERSHIP INTEREST

 

2.1 Purchase by Chroma. Upon the terms and subject to the conditions of this
Agreement, Chroma shall purchase the Partnership Interest at Closing.

 

2.2 Effect of Purchase. Upon purchase of the Partnership Interest by Chroma
pursuant to Section 2.1, any and all obligations thereafter arising under the
Chroma Partnership Agreement shall be the sole obligation of the holders of the
partnership interests in Chroma, and MCSI shall have no liability therefor,
except as otherwise expressly provided in this Agreement. Notwithstanding the
foregoing, MCSI shall remain obligated to perform and satisfy all the terms and
conditions of this Agreement following such purchase and sale, (including, but
not limited to, the obligation to indemnify Chroma for 50% of any amount paid to
satisfy the Enron Claim as provided by Section 6.4) and, notwithstanding
anything to the contrary that may be contained in the Partnership Agreement or
the Uniform Partnership Act, as in effect in California, MCSI shall not be
released from any liability or responsibility with respect to partnership
obligations to third parties other than CTI, Fabrica, Dixie and their affiliates
relating to any period prior to the Closing Date (the “Pre-Closing Partnership
Obligations”). For purposes of this Agreement, Pre-Closing Partnership
Obligations shall include contingent as well as fixed obligations and unknown as
well as known obligations related to Chroma, but Pre-Closing Partnership

 

3



--------------------------------------------------------------------------------

Obligations shall be limited solely to obligations to third parties unaffiliated
with Chroma, CTI, Fabrica and Dixie (such as the Enron Claim) that are asserted
after Closing but that arise from events or circumstances that existed or
occurred prior to Closing with respect to such Pre-Closing Partnership
Obligations. MCSI shall be liable for a share of the Pre-Closing Partnership
Obligations equal to 50% thereof, its pre-Closing beneficial interest. Chroma,
CTI, and Dixie represent and warrant to Monterey Carpets and MCSI that, to their
knowledge, there are no pending or threatened claims against Chroma, CTI,
Fabrica or Dixie arising under the Partnership Agreement, other than the Enron
Claim. Notwithstanding the foregoing, Monterey Carpets and MCSI acknowledge that
Chroma’s representation and warranty expressly does not cover any matter of
which Monterey Carpets or MCSI has or would reasonably be deemed to have any
knowledge Monterey Carpets and MCSI represent and warrant to Chroma, CTI and
Dixie that, to their knowledge, there are no pending or threatened claims
against Monterey Carpets or MCSI arising under the Partnership Agreement, other
than the Enron Claim.

 

ARTICLE III

 

PURCHASE PRICE

 

3.1 Purchase Price for the Partnership Interest. The purchase price for the
Partnership Interest shall be One Dollar ($1.00), as provided in the Partnership
Agreement and the Dyeing and Finishing Agreement, and shall be payable at
Closing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF MONTEREY CARPETS AND MCSI

 

4.1 Representations and Warranties Concerning Monterey Carpets. As a material
inducement to Chroma, CTI and Dixie to enter into this Agreement and consummate
the transactions contemplated hereby, Monterey Carpets makes the following
representations and warranties to Chroma, CTI and Dixie as of the date hereof:

 

4.1.1 Organization of Monterey Carpets. Monterey Carpets is duly organized,
validly existing and in good standing under the laws of its state of
organization, the State of California.

 

4.1.2 Authorization of Transaction. Monterey Carpets has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Monterey Carpets, enforceable in accordance with its terms and conditions.
Monterey Carpets is not required to give any notice to, make any filing with or
obtain any authorization, consent or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.

 

4.1.3 Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which Monterey Carpets is subject or any
provision of the charter or bylaws of Monterey Carpets or (B) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to

 

4



--------------------------------------------------------------------------------

accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Monterey Carpets is a party or by which it is bound or to which any of its
assets is subject.

 

4.1.4 No Brokers’ or Finders’ Fees. Monterey Carpets has no liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Dixie,
Fabrica, Chroma or CTI could become liable or obligated.

 

4.2 Representations and Warranties Concerning MCSI. As a material inducement to
Chroma, CTI and Dixie to enter into this Agreement and consummate the
transactions contemplated hereby, Monterey Carpets makes the following
representations and warranties to Chroma, CTI and Dixie as of the date hereof:

 

4.2.1 Organization of MCSI.

 

(a) MCSI is a corporation duly organized, validly existing and in good standing
under the laws of California.

 

(b) MCSI has no subsidiaries.

 

4.2.2 No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions contemplated herein, and the performance of the
covenants and agreements contained herein will not, with or without the giving
of notice or the lapse of time, or both, (i) violate or conflict with any of the
provisions of any charter document or bylaw of MCSI, (ii) violate, conflict with
or result in a breach or default under or cause the termination or acceleration
of any term or condition of any mortgage, indenture, contract, license, permit,
instrument, trust document, or other agreement, document or instrument to which
MCSI is a party or by which MCSI or its properties may be bound, (iii) violate
any material provision of law, statute, rule or regulation by which MCSI is a
party or by which it or its properties may be bound, (iv) violate or conflict
with any material order, judgment, decree or ruling of any governmental
authority applicable to MCSI or its assets, or (v) result in the creation or
imposition of any lien, claim, charge, restriction, security interest or
encumbrance of any kind whatsoever upon any asset of MCSI.

 

4.2.3 No Required Consents and Approvals. Other than consents and approvals
which have been obtained, no consent or approval is required by virtue of the
execution hereof or the consummation of any of the transactions contemplated
herein to avoid the violation or breach of, or the default under, or the
creation of a lien on assets of MCSI pursuant to the terms of, any regulation,
order, decree or award of any court or governmental agency or any lease,
contract, mortgage, note, license to manufacture and distribute products, or any
other instrument to which MCSI is a party or to which its property or any of the
Shares is subject.

 

4.2.4 No Brokers’ and Finders’ Fees. MCSI has no liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Dixie, Fabrica, Chroma or
CTI could become liable or obligated.

 

5



--------------------------------------------------------------------------------

4.3 Representations and Warranties Concerning the Partnership Interest. As a
material inducement to Chroma, CTI and Dixie to enter into this Agreement and
consummate the transactions contemplated hereby, Monterey Carpets and MCSI make
the following representations and warranties to Chroma, CTI and Dixie as of the
date hereof:

 

4.3.1 Ownership. MCSI owns good and marketable record and beneficial title to
the Partnership Interest; the Partnership Interest is free and clear of any
lien, restriction, claim, equity, charge, option, right of first refusal, or
encumbrance, with no defects of title whatsoever. Neither Monterey Carpets nor
MCSI owns, directly or indirectly, any other interest in Chroma or Chroma
Holdings, other than the Partnership Interest, nor does either of them have any
right of any kind to have any such interest issued to them in Chroma or Chroma
Holdings. MCSI is the sole beneficial and record owner of the Partnership
interest. Except for the sale to Chroma as contemplated herein, neither Monterey
Carpets nor MCSI has sold, transferred or otherwise disposed of the Partnership
Interest or any right or interest therein, nor are Monterey Carpets or MCSI a
party to any agreement obligating any of them to do so, other than the
Partnership Agreement and this Agreement. Neither Monterey Carpets nor MCSI has
granted, and no person or entity has any right or option to purchase the
Partnership Interest or any right therein, except for the rights of Chroma under
the Chroma Partnership Agreement and this Agreement.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF CTI, CHROMA AND DIXIE

 

As a material inducement to Monterey Carpets, MCSI and C&A to enter into this
Agreement and consummate the transactions contemplated hereby, CTI hereby makes
the following representations and warranties to Monterey Carpets and C&A as of
the date hereof:

 

5.1 Authorization. This Agreement has been duly executed and delivered by CTI,
Chroma and Dixie and constitutes the legal, valid and binding agreement of CTI,
Chroma and Dixie enforceable in accordance with its terms.

 

5.2 No Conflict. Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated herein by CTI, Chroma and Dixie
will violate or conflict with or constitute a default under any mortgage,
indenture, contract, agreement, license, permit, instrument or trust or any
order or ruling of any governmental authority to which CTI, Chroma and Dixie is
a party or by which CTI is bound, or violate any provision of law, statute, rule
or regulation to which CTI is subject.

 

5.3 No Brokers’ and Finders’ Fees. Neither CTI, Chroma and Dixie nor anyone
acting on behalf of CTI has done anything to cause or incur any liability to any
party for any brokers’ or finders’ fees or the like in connection with this
Agreement or any transaction contemplated hereby.

 

6



--------------------------------------------------------------------------------

5.4 No Conflict. The execution and delivery of this Agreement, the consummation
of the transactions contemplated herein, and the performance of the covenants
and agreements contained herein will not, with or without the giving of notice
or the lapse of time, or both, (i) violate or conflict with any of the
provisions of any charter document or bylaw of CTI, Chroma and Dixie (ii)
violate, conflict with or result in a breach or default under or cause the
termination or acceleration of any term or condition of any mortgage, indenture,
contract, license, permit, instrument, trust document, or other agreement,
document or instrument to which CTI, Chroma or Dixie is a party or by which CTI,
Chroma or Dixie or its or their properties may be bound, (iii) violate any
material provision of law, statute, rule or regulation by which CTI, Chroma and
Dixie is a party or by which it or its or their properties may be bound, (iv)
violate or conflict with any material order, judgment, decree or ruling of any
governmental authority applicable to CTI, Chroma and Dixie or its or their
assets, or (v) result in the creation or imposition of any lien, claim, charge,
restriction, security interest or encumbrance of any kind whatsoever upon any
asset of CTI, Chroma or Dixie.

 

5.5 No Required Consents and Approvals. No consent or approval is required by
virtue of the execution hereof or the consummation of any of the transactions
contemplated herein.

 

5.6 Approvals of Third Parties; Satisfaction of Conditions to Closing. CTI will
use its reasonable, good faith efforts, and will cooperate with Monterey
Carpets, to secure all necessary consents, approvals, authorizations and
exemptions from governmental agencies and other third parties. CTI will use its
reasonable, good faith efforts, to obtain the satisfaction of the conditions
specified in Articles VIII, as shall be required in order to enable Monterey
Carpets to cause the Closing to occur on the Closing Date.

 

Notwithstanding the foregoing, Chroma’s representations and warranties shall not
be deemed to be breached by any matter with respect to which Monterey Carpets
and MCSI have knowledge or reasonably would be deemed to have knowledge.

 

ARTICLE VI

 

COVENANTS OF MONTEREY CARPETS

 

6.1 Pre-Closing Operations. Monterey Carpets hereby covenants and agrees, except
as contemplated hereunder, or as consented to in writing by CTI, pending the
Closing, that it shall cause the business of MCSI to be operated and conducted
in the ordinary course in accordance with prior practices and cause the business
of MCSI to be carried on diligently and substantially in the manner as
heretofore conducted in the ordinary course of business. Notwithstanding the
foregoing, the parties acknowledge that Chroma shall not be obligated to, and
shall not, make any distribution of partnership profits whatsoever.

 

6.2 Access. From the date of this Agreement to the Closing Date, Monterey
Carpets shall cause MCSI to (i) provide CTI and its designees with such
information as CTI may from time to time reasonably request with respect to MCSI
and the transactions contemplated by this

 

7



--------------------------------------------------------------------------------

Agreement, (ii) provide CTI and its designees, officers, counsel, accountants,
actuaries and other authorized representatives access during regular business
hours and upon reasonable notice to the books, records, offices, personnel,
counsel, accountants and actuaries of MCSI as CTI or its designees may from time
to time reasonably request, and (iii) permit CTI and its designees to make such
inspections thereof as CTI may reasonably request.

 

6.3 Approvals of Third Parties; Satisfaction of Conditions to Closing. Monterey
Carpets will use its reasonable, good faith efforts, and will cooperate with
CTI, to secure all necessary consents, approvals, authorizations and exemptions
from governmental agencies and other third parties. Monterey Carpets will use
its reasonable, good faith efforts to obtain the satisfaction of the conditions
specified in Articles IX, as shall be required in order to enable CTI to cause
the Closing to occur on the Closing Date.

 

6.4 Enron Claim. Monterey Carpets agrees to indemnify Chroma for 50% of any
final judgment against Chroma arising out of the Enron Claim (as defined below),
or 50% of any payment made in any final settlement of the Enron Claim plus 50%
of any expense or cost associated with defense of the Enron Claim. As of the
date hereof, Enron Energy Services, Inc. (“Enron”) has asserted a claim for
amounts asserted to be due under that certain Master Firm Natural Gas Sales
Agreement dated September 1, 1999, including Transaction Agreement No. 2, by and
between Enron and Chroma but no litigation has been filed asserting such claim
(the “Enron Claim”); such claim has been asserted in a letter dated March 21,
2003, addressed to Mr. James Harley, President of Chroma. CTI and Monterey
Carpets agree to jointly determine how to proceed in response to the claim,
including whether and when to settle the claim, if the parties should agree to
do so. During the pendency of the claim, Monterey Carpets agrees to pay to
Chroma, monthly, one-half of all fees and expenses of counsel incurred by
Chroma.

 

ARTICLE VII

 

COVENANTS OF THE PARTIES – TRANSITION OF BUSINESS

 

Monterey Carpets, MCSI and CTI, respectively, hereby covenant to and agree with
one another as follows:

 

7.1 Pre-Closing Operations of Chroma. MCSI and CTI each hereby covenant and
agree, except as contemplated hereunder, or as consented to in writing by the
other, pending the Closing, that they shall operate and conduct Chroma’s
business only in the ordinary course in accordance with prior practices and
carry on Chroma’s business diligently and substantially in the manner as
heretofore conducted and not make or institute any methods of sale, lease,
management, accounting or operation except in the ordinary course of business
consistent with past practice. Notwithstanding the foregoing, the parties
acknowledge that Chroma shall not be obligated to, and shall not, make any
distribution of partnership profits whatsoever.

 

7.2 Employment of Skein Dyeing Associates. As of the Effective Time, Monterey
Carpets will offer at-will, full-time employment to all associates of Chroma set
forth on Schedule 7.2, attached hereto (the “Skein Dyeing Associates”). Such
employment shall be offered to each such associate on the same terms and
conditions, including (but not limited to)

 

8



--------------------------------------------------------------------------------

hourly wage-rates and employee benefits, as such associates are currently
employed by Chroma. Furthermore, Monterey Carpets shall be responsible for any
worker’s compensation benefits to which the Skein Dyeing Associates shall be
entitled. Such employment, if accepted, shall commence immediately upon the
Effective Time. Monterey Carpets will give those employees the notice required
by the Worker Adjustment and Retraining Notification Act (the “WARN Act”) as a
consequence of any act of the parties contemplated by this Agreement, or
otherwise. Monterey Carpets shall indemnify and hold harmless CTI, Dixie, Chroma
and Fabrica from any expense, claim or liability resulting from giving the WARN
Act Notice or from a failure to give any such notice and any failure to employ
any such Skein Dyeing Associate as required by this Agreement. Additionally,
Monterey Carpets shall be responsible for any severance cost resulting from
Chroma’s termination of the Skein Dyeing Associates pursuant to this Agreement,
and any such severance cost resulting from the termination of any such Skein
Dyeing Associate by Monterey Carpets subsequent to the employment of such
associates by Monterey Carpets, pursuant to this Agreement.

 

7.3 Lease of Skein Dyeing Equipment. As of the Effective Time, Monterey Carpets
shall ease all skein dyeing equipment owned by Chroma and used in its skein
dyeing operations (the “Skein Dyeing Equipment”) from Chroma. A list of such
Skein Dyeing Equipment is set forth on Schedule 7.3.1. In consideration of such
lease, Monterey Carpets shall pay to Chroma an amount per pound equal to the
Discounted Partnership Pricing (as defined below) for each pound of yarn skein
dyed by Monterey Carpets utilizing such Skein Dyeing Equipment. Calculation of
the per pound Discounted Partnership Pricing shall be completed monthly and paid
by Monterey Carpets to Chroma as soon as reasonably practicable following such
calculation. The term of such lease shall be for a period of six (6) months from
the Effective Time. At the end of such term, or at any time during the term, at
the election of Monterey Carpets, Monterey Carpets may purchase the Skein Dyeing
Equipment at a price to be mutually agreed upon by Chroma and Monterey Carpets.
Monterey Carpets may purchase some or all of the Skein Dyeing Equipment pursuant
to this election, but upon electing to purchase such equipment Monterey Carpets
shall be obligated to remove it at its sole cost and expense as soon as
reasonably practicable. For the purposes of this Agreement, “Discounted
Partnership Pricing” shall mean an amount equal to the customary per pound
Chroma partnership pricing as set forth on Schedule 7.3.2 less a discount equal
to the total per pound labor charge for such skein dyed yarn as set forth on
Schedule 7.3.2. Chroma, at its expense, shall continue to supply dyes, chemicals
and other materials used in the yarn conversion process, consistent with past
practices. All yarn that is skein dyed by Monterey Carpets utilizing the Skein
Dyed Equipment shall be the sole responsibility of Monterey Carpets, and none of
Dixie, Chroma, CTI or Fabrica makes, shall make or shall be deemed to have made
any representation or warranty with respect thereto, nor shall any of Dixie,
Chroma, CTI, or Fabrica have any liability to Monterey Carpets for the
condition, quality or merchantability of such skein dyed yarn to Monterey
Carpets or to any purchaser or user of product incorporating such skein dyed
yarn. Monterey Carpets agrees to indemnify and hold harmless Dixie, Chroma, CTI,
and Fabrica from any cost, damage, expense, liability or claim whatsoever
resulting from any claim asserted or based upon the condition, quality,
merchantability or use of such skein dyed yam. Upon termination of Chroma’s
skein dyeing services, Monterey Carpets will purchase all remaining supplies,
dyes, chemicals and other such materials supplied by Chroma pursuant to this
Agreement, at their fair market value.

 

9



--------------------------------------------------------------------------------

7.4 Agreement. The parties hereto agree to cooperate with one another to the
extent necessary to move or relocate equipment, including sample racks, cutting
tables and other equipment, in order to facilitate the orderly transition of
business contemplated by this Agreement. The parties hereto agree that Royce
Renfroe and Ralph Grogan shall be responsible for negotiating the details of all
such matters. Each party shall be responsible for the expense of moving or
relocating its own equipment to the extent any such movement or relocation is
necessitated by the parties’ agreement.

 

7.5 Intentionally Omitted.

 

7.6 Participation of Harley in Benefit Plans. Chroma agrees to permit Jim Harley
to participate in all benefit plans maintained and continued by Chroma until
December 31, 2004, so long as Mr. Harley is employed by Chroma. In addition,
Chroma agrees to be responsible for the determination and payment of any bonus
to Mr. Harley for the fiscal year ending in 2004.

 

7.7 Adherence to Chroma Safety Standards. The Skein Dyeing Associates and any
other associates employed by Monterey Carpets will be working in close proximity
to Chroma employees. Accordingly, to provide a safe working environment with
consistent safety rules, Monterey Carpets agrees that all associates employed by
Monterey Carpets and working in the Chroma facilities shall adhere to and follow
all safety standards established by Chroma. Monterey Carpets agrees to enforce
these safety standards in the same manner and to the same degree as Chroma
enforces such standards with its associates.

 

7.8 Administrative Services and IT Equipment. Monterey Carpets agrees to leave
all phone, voicemail, networking and server based equipment in place for a
period of one year from the Effective Time (the “Transition Period”); provided,
however, Monterey Carpets and CTI may jointly agree to the earlier or phased-out
removal of such equipment to the extent practicable. During the Transition
Period, IT personnel of CTI, Fabrica and Monterey Carpets shall work jointly to
move data and e-mail services for the Chroma business to IT Systems maintained
by Dixie. Monterey Carpets agrees to provide personnel and payroll services,
shipping services and other miscellaneous services and supplies to Chroma during
the Transition Period, in addition to IT services, as such services have
heretofore been provided, until Monterey Carpets terminates such functions.
Monterey Carpets shall continue to charge Chroma for such services at the rates
set forth on Schedule 7.8, and, to the extent such services are phased-out by
agreement of the parties, the charge for such services shall be proportionately
reduced. At Closing, CTI or its designee may hire Gene Farnell. Thereafter, for
so long as Mr. Farnell is employed by CTI or its designee, and, in addition to
any other pro-rated cost provided for hereunder, Monterey Carpets agrees that it
shall reimburse CTI or its designee monthly in an amount to be determined by
multiplying Mr. Farnell’s salary cost plus benefits ($8,442/month) times a
percentage equal to the percentage of time Mr. Farnell devotes attention to the
skein dyeing and other services continued by Monterey Carpets. CTI may agree
with Monterey Carpets to purchase some of the IT equipment (including phone,
voicemail, servers and other data processing and communications equipment)
utilized during the Transition Period, such agreement to include pricing and
other terms of purchase. At the election of CTI, Monterey Carpets shall assign
to CTI any contracts to which it is a party (to the extent such contracts are
assignable) which CTI deems necessary to the continued provision of the services
to be provided by it hereunder.

 

10



--------------------------------------------------------------------------------

7.9 Payment to CTI. At the Effective Time, Monterey Carpets will pay CTI Two
Hundred Thousand Dollars ($200,000) to assist it in meeting the expenses and
costs resulting from the termination of the Dyeing and Finishing Agreement. It
is acknowledged and agreed by the parties that Monterey Carpets shall be
continually reducing the amount of dyeing and finishing business with Chroma
during the Transition Period, and that it is estimated that all of Monterey
Carpets’ dyeing and finishing volume will be moved from Chroma by early 2005. It
is agreed that the Dyeing and Finishing Agreement shall be terminated effective
as of the date hereof and that all of Monterey Carpets’ obligations under the
Dyeing and Finishing Agreement shall be superseded and satisfied by fulfillment
of the terms and conditions of this Agreement.

 

7.10 Pricing for Monterey Carpets. From the date hereof and until January 31,
2005, Chroma will offer partner pricing to Monterey for all dyeing and finishing
services performed by Chroma for Monterey Carpets, in accordance with the
pricing schedule attached hereto as Schedule 710. After January 31, 2005, Chroma
shall provide dyeing and finishing services to Monterey Carpets until completion
of the Transition Period, at commercially reasonable prices mutually agreed to
by and between the parties. All such dyeing and finishing services, other than
the skein dyeing services shall be provided by Chroma to Monterey Carpets on the
terms and subject to the conditions set forth in Sections 1.2, 3.1, 4, 5, 7 and
8 of the Dyeing and Finishing Agreement, although the Dyeing and Finishing
Agreement is deemed fulfilled and superseded by this Agreement.

 

ARTICLE VIII

 

CONDITIONS TO MONTEREY CARPETS’ OBLIGATIONS

 

Each of the obligations of Monterey Carpets to be performed hereunder shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions:

 

8.1 Purchase Price. Chroma shall have tendered payment of the purchase price in
accordance with Section 3.1 at the Closing.

 

8.2 Accuracy of Representations and Warranties. The representations and
warranties of Dixie, CTI and Chroma set forth in Article V shall have been true
and correct in all material respects on the date made, and shall be true and
correct on the Closing Date.

 

8.3 Performance of Covenants. CTI shall have performed and complied with all
covenants, obligations, and conditions required to be performed or complied with
by CTI on or before the Closing Date pursuant to this Agreement.

 

8.4 Opinion of Counsel to CTI. Monterey Carpets shall have received from counsel
for CTI an opinion, dated the Closing Date, in the form of Exhibit A.

 

8.5 Documents Satisfactory in Form and Substance. All agreements, certificates,
opinions and other documents delivered by CTI to Monterey Carpets hereunder
shall be in form

 

11



--------------------------------------------------------------------------------

and substance reasonably satisfactory to counsel for Monterey Carpets, in the
exercise of such counsel’s reasonable judgment.

 

ARTICLE IX

 

CONDITIONS TO CTI’S OBLIGATIONS

 

The obligations of CTI be performed hereunder shall be subject to the
satisfaction on or before the Closing Date of each of the following conditions:

 

9.1 Accuracy of Representations and Warranties. The representations and
warranties of Monterey Carpets and MCSI set forth in Article IV shall have been
true and correct in all material respects on the date made and shall be true and
correct on the Closing Date.

 

9.2 Performance of Covenants. Monterey Carpets and MCSI shall have performed and
complied with all covenants, obligations, and conditions required to be
performed or complied with by Monterey Carpets and MCSI on or before the Closing
Date pursuant to this Agreement.

 

9.3 Opinion of Counsel to Monterey Carpets. CTI shall have received from Womble
Carlyle Sandridge & Rice, PLLC, counsel to Monterey Carpets, an opinion, dated
the Closing Date, in the form of Exhibit B.

 

9.4 Documents Satisfactory in Form and Substance. All agreements, certificates,
opinions and other documents delivered by Monterey Carpets and MCSI to CTI
hereunder shall be in form and substance reasonably satisfactory to counsel for
CTI, in the exercise of such counsel’s reasonable judgment.

 

12



--------------------------------------------------------------------------------

ARTICLE X

 

CLOSING

 

10.1 Closing Date. Subject to the satisfaction or waiver of the conditions set
forth herein, the closing of the purchase and sale of the Shares (the “Closing”)
shall take place at 1:00 p.m. Eastern Standard Time on November 8, 2004, at the
offices of Shumacker Witt Gaither & Whitaker, P.C., 1100 SunTrust Bank Building,
736 Market Street, Chattanooga, Tennessee 34702, or at such other date, time and
place as the parties shall agree. The date of the Closing is referred to herein
as the “Closing Date.”

 

10.2 Closing Requirements. At the Closing the following shall occur:

 

(a) The parties hereto shall exchange and deliver the certificates and other
evidence as to the accuracy of the representations and warranties contained
herein, and the compliance with the covenants and agreements contained herein,
which are required to be delivered by such party as herein provided.

 

(b) MCSI shall have delivered the Assignment of Partnership Interest in the form
attached hereto as Exhibit C.

 

(c) Counsel for Monterey Carpets shall deliver to CTI the opinions specified in
Section 9.3 and counsel for CTI shall deliver to Monterey Carpets the opinion
specified in Section 8.4.

 

(d) All other documents, instruments; and writings required to be delivered by a
party at or prior to the Closing Date pursuant to this Agreement will be
delivered to the party entitled thereto.

 

ARTICLE XI

 

TERMINATION PRIOR TO CLOSING

 

11.1 Termination of Agreement. This Agreement may be terminated at any time
prior to the Closing:

 

(a) At the election of CTI, at or prior to Closing, if any of the conditions
precedent set forth in Article IX have not been fulfilled on or before the
Closing Date; or

 

(b) At the election of Monterey Carpets, at or prior to Closing, if any of the
conditions precedent set forth in Article VIII have not been fulfilled on the
Closing Date; or

 

(c) By the mutual written consent of CTI and Monterey Carpets.

 

11.2 Termination of Obligations. Termination of this Agreement pursuant to this
Article XI shall terminate all obligations of the parties hereunder.

 

13



--------------------------------------------------------------------------------

ARTICLE XII

 

INDEMNIFICATION

 

12.1 Mutual Indemnification Obligation. In addition to any other specific
requirement for indemnification set forth herein, Monterey Carpets and MCSI
hereby agree to indemnify and hold harmless Chroma and CTI, and Chroma and CTI
hereby agree to indemnify and hold harmless Monterey Carpets, against any and
all liability, claims, damages, losses, costs or expenses, including reasonable
attorneys’ fees (“Losses”), relating to any breach of, noncompliance with or
misrepresentation by such indemnifying party contained in any representation,
warranty or covenant contained herein.

 

ARTICLE XIII

 

GUARANTIES

 

13.1 C&A Guaranty. C&A hereby irrevocably and unconditionally guarantees to
Chroria and CTI all obligations and agreements to be performed by Monterey
Carpets or MCSI hereunder, including, but not limited to, any obligation of
indemnification (the “Monterey Carpets Obligations”). The guaranty provided by
C&A pursuant to this Section 13.1 is a guaranty of payment and performance, not
merely of collection. If Monterey Carpets or MCSI shall fail timely to perform
or to pay any Monterey Carpets Obligation hereunder, C&A shall pay or perform
such obligation as and when due. C&A hereby waives (i) promptness, diligence,
notice, disclosure, demand for payment, presentment, protest and dishonor, and
(ii) any right to force CTI to proceed first, concurrently or jointly against
Monterey Carpets, MCSI, any other guarantor, surety or other co-obligor.

 

13.2 Dixie Guaranty. Dixie hereby irrevocably and unconditionally guarantees to
Monterey Carpets all obligations and agreements to be performed by CTI
hereunder, including, but not limited to, any obligation of indemnification (the
“CTI Obligations”). The guaranty provided by Dixie pursuant to this Section 13.2
is a guaranty of payment and performance, not merely of collection. If CTI shall
fail timely to perform or to pay any CTI Obligation hereunder, Dixie shall pay
or perform such obligation as and when due. Dixie hereby waives (i) promptness,
diligence, notice, disclosure, demand for payment, presentment, protest and
dishonor, and (ii) any right to force Monterey Carpets to proceed first,
concurrently or jointly against CTI, any other guarantor, surety or other
co-obligor.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1 Survival of Representations and Warranties. The representations and
warranties in this Agreement, or in any exhibit, list, instrument or document
delivered in connection herewith or therewith shall survive the Closing.

 

14



--------------------------------------------------------------------------------

14.2 Entire Agreement. This Agreement (including the Schedules and Exhibits and
their underlying executed agreements), constitutes the sole understanding of the
parties with respect to the subject matter hereof. No amendment, modification or
alteration of the terms or provisions of this Agreement shall be binding unless
the same shall be in writing and duly executed by the parties hereto.

 

14.3 Parties Bound by Agreement; Successors and Assigns. The terms, conditions
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns thereof.

 

14.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

 

14.5 Modification and Waiver. Any of the terms or conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefits thereof. No waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other provision hereof (whether or
not similar).

 

14.6 Expenses. Except as otherwise provided herein, Monterey Carpets and CTI
shall each pay all costs and expenses incurred by them or it or on their or its
behalf in connection with this Agreement and the transactions contemplated
hereby, including fees and expenses of their or its own financial consultants,
accountants and counsel.

 

14.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party hereto shall be in writing and
delivered by telecopy transmission or personally by any overnight delivery
service, fees prepaid,

 

if to Monterey Carpets to :

 

Leonard F. Ferro

Chief Financial Officer

311 Smith Industrial Boulevard

Dalton, Georgia 30722

Fax: 706-259-2125

 

with a copy to:

 

G. Donald Johnson Esq.

Womble Carlyle Sandrige & Rice, PLLC

One Atlantic Center, Suite 3500

1201 W. Peachtree St.

Atlanta, GA 30309

Telecopy Number: 404.870-4878

 

15



--------------------------------------------------------------------------------

if to CTI to:

 

CTI

c/o The Dixie Group, Inc.

2208 South Hamilton Street

Dalton, GA 30721-4974

Attn: Mr. Gary A. Harmon

Telecopy Number: 706-876-5896

 

with a copy to:

 

John F. Henry, Jr., Esq.

Shumacker Witt Gaither & Whitaker, P.C.

1100 SunTrust Bank Building

736 Market Street

Chattanooga, TN 37402

Telecopy Number: 423-266-4138

 

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered personally or by telecopy transmission in
the manner provided herein shall be deemed to have been duly given to the party
to whom it is directed upon the business day following the date delivery is
made.

 

14.8 Further Cooperation. From and after the Closing Date, the parties will each
take all such action and deliver all such documents as shall be reasonably
necessary or appropriate to confirm and vest title to the Shares in CTI.

 

14.9 Governing Law; Construction. This Agreement is executed by the parties in,
and shall be construed in accordance with and governed by the laws, of the State
of Georgia without giving effect to the principles of conflicts of law thereof.
No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured or drafted such provision.

 

14.10 Submission to Jurisdiction. For purposes of disputes arising under this
Agreement, the parties hereto submit themselves to the jurisdiction of the state
and federal courts located in the Northern District of Georgia, provided
however, that nothing contained herein shall be deemed a waiver by either party
of any right it may have to remove a cause of action brought in state court to a
federal court Each of the parties hereby consents to the service of process by
registered mail at its address set forth above and agrees that its submission to
jurisdiction and its consent to service of process by mail is made for the
express benefit of the other party.

 

14.11 Public Announcements. Except as otherwise required by law, no public
announcement shall be made with regard to the transactions contemplated by this
Agreement without the prior written consent (as to form and content and timing)
of Monterey Carpets, MCSI and CTI, which consent shall not be unreasonably
withheld.

 

16



--------------------------------------------------------------------------------

14.12 No Third-Party Beneficiaries. With the exception of the parties to this
Agreement, there shall exist no right of any person to claim a beneficial
interest in this Agreement or any rights occurring by virtue of this Agreement.

 

14.13 References. Whenever reference is made in this Agreement to any Article,
Section, Schedule or Exhibit, such reference shall be deemed to apply to the
specified Article or Section of this Agreement or the specified Schedule or
Exhibit to this Agreement.

 

[The remainder of this page was intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf on the date indicated.

 

DIXIE:

THE DIXIE GROUP, INC.

By:   /s/ Gary A. Harmon    

Gary A. Harmon, Chief Financial Officer and Vice President

 

MONTEREY CARPETS:

MONTEREY CARPETS, INC.

By:

   

Name:

   

Title:

   

 

MCSI: MONTEREY COLOR SYSTEMS, INC.

By:

   

Name:

   

Title:

   

 

C&A:

COLLINS & AIKMAN FLOORCOVERINGS, INC.

By:

   

Name:

   

Title:

   

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf on the date indicated.

 

DIXIE:

THE DIXIE GROUP, INC.

By:         

Gary A. Harmon

Chief Financial Officer and Vice President

 

MONTEREY CARPETS:

MONTEREY CARPETS, INC.

By:  

/s/ Leonard F. Ferro

Name:

 

Leonard F. Ferro

Title:

 

Vice President and Chief Financial Officer

 

MCSI:

MONTEREY COLOR SYSTEMS, INC.

By:  

/s/ Leonard F. Ferro

Name:

 

Leonard F. Ferro

Title:

 

Vice President and Chief Financial Officer

 

C&A:

COLLINS & AIKMAN FLOORCOVERINGS, INC.

By:  

/s/ Leonard F. Ferro

Name:

 

Leonard F. Ferro

Title:

 

Vice President and Chief Financial Officer

 

19



--------------------------------------------------------------------------------

CHROMA:

CHROMA SYSTEMS PARTNERS

By:

 

/s/ Jim Harley

Name:

 

Jim Harley

Title:

 

President

 

CTI:

CHROMA TECHNOLOGIES, INC.

By:    

Name:

   

Title:

   

 

20



--------------------------------------------------------------------------------

CHROMA:

CHROMA SYSTEMS PARTNERS

By:    

Name:

   

Title:

   

 

CTI:

CHROMA TECHNOLOGIES, INC.

By:  

/s/ Gary A. Harmon

Name:

 

Gary A. Harmon

Title:

 

President

 

21